 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEFFREY JAY HAWKINS,                              No. 2:96-cv-1155-TLN-EFB DP
12                         Petitioner,                  DEATH PENALTY CASE
13            v.                                        ORDER
14    RON DAVIS,
15                         Respondent.
16

17           Petitioner is a California death row inmate proceeding with counsel in this petition for

18   writ of habeas corpus under 28 U.S.C. § 2254. The court recently scheduled the pending

19   evidentiary hearing as well as several preceding deadlines. ECF No. 273. Respondent now

20   requests that the hearing, and the status conference preceding it, be postponed. ECF No. 274.

21   The request is unopposed and will be granted.

22           It is hereby ORDERED that:

23           1. Respondent’s June 27, 2019 request to modify the scheduling order for the evidentiary

24                 hearing (ECF No. 274) is GRANTED;

25           2. The evidentiary hearing, previously scheduled for September 21, 2020, shall proceed

26                 on October 26, 2020, at 9:30 a.m. in Courtroom No. 8 before the undersigned; and

27   /////

28   /////
                                                        1
 1         3. The status conference, previously scheduled for August 12, 2020, shall proceed on
 2            September 23, 2020, at 10:00 a.m. in Courtroom No. 8 before the undersigned.
 3   DATED: August 6, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
